Exhibit 10.46

Grant No.:_____

CUBESMART
2007 EQUITY INCENTIVE PLAN


RESTRICTED SHARE AGREEMENT

CubeSmart, a Maryland real estate investment trust (the “Company”), grants
common shares of beneficial interest, $.01 par value (the “Shares”), of the
Company to the Grantee named below, subject to the vesting conditions set forth
in the attachment.  The grant of Shares is made in consideration of the services
to be rendered by Grantee to the Company. Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment, and in the Company’s
2007 Equity Incentive Plan (the “Plan”).

Grant Date: 
Name of Grantee: 
Number of Shares Covered by Grant: 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which will be
provided on request. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

 

 

 

Grantee:

 

 

Name:

 

 

 

 

Company:

 

 

Name:

Christopher P. Marr

 

 

President and Chief Executive Officer

 

 

 

 

 

This is not a share certificate or a negotiable instrument.







--------------------------------------------------------------------------------

 



CUBESMART
2007 EQUITY INCENTIVE PLAN
RESTRICTED SHARE GRANT AGREEMENT

 

 

 

Restricted Shares/ Nontransferability

This Grant is an award of Shares in the number of Shares set forth on the cover
sheet subject to the vesting conditions described below (“Restricted Shares”).
To the extent not yet vested, your Restricted Shares may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Shares be made subject to execution, attachment or similar
process.

Issuance and
Vesting

The Company will, in its sole discretion, either (i) issue your Restricted
Shares in your name as of the Grant Date, or (ii) maintain a record of this
grant and issue any Shares as and when such Shares vest.

 

Your right to the Restricted Shares under this Restricted Share Agreement vests
as to one-fifth (1/5) of the total number of Shares covered by this grant, as
shown on the cover sheet, on each of the first five anniversaries of the Vesting
Start Date (each an “Anniversary Date”) provided you then continue in Service.

 

Your right to the Restricted Shares under this Restricted Share Agreement will
become fully vested on your termination of Service due to death or disability.
No additional Restricted Shares will vest after your Service has terminated for
any reason, other than pursuant to the terms of any Employment Agreement between
you and the Company.

Forfeiture of Unvested Shares

Except as provided pursuant to the terms of any Employment Agreement between you
and the Company, in the event that your Service terminates for any reason other
than death or disability, you will forfeit to the Company all of the Shares
subject to this grant that have not yet vested.

Repayment

If it is determined by the Board that your gross negligence, intentional
misconduct or fraud caused or partially caused the Company to have to restate
all or a portion of its financial statements, the Board, in its sole discretion,
may, to the extent permitted by law and to the extent it determines in its sole
judgment that it is in the best interests of the Company to do so, require
repayment of any Shares delivered to you pursuant to this Restricted Share
Agreement or to effect the cancellation of unvested Restricted Shares. 

 

 

 



2

 

--------------------------------------------------------------------------------

 



 

Withholding
Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of Restricted Shares acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of Restricted Shares
arising from this grant, the Company shall have the right to: (i) require such
payments from you, (ii) withhold such amounts from other payments due to you
from the Company or any Affiliate, or (iii) cause an immediate forfeiture of
Shares subject to the vesting pursuant to this Agreement in an amount equal to
the withholding or other taxes due.

Retention Rights

This Agreement does not give you the right to be retained by the Company (or any
parent, Subsidiaries or Affiliates) in any capacity.  Furthermore, nothing in
the Plan or this Agreement shall be construed to limit the discretion of the
Company to terminate your employment with the Company at any time, with or
without Cause.

No Impact on Other Benefits

The value of your Restricted Shares is not part of your normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.

Shareholder Rights

You have the right to vote the Restricted Shares and to receive any dividends
declared or paid on such Shares. Any distributions you receive as a result of
any split, stock dividend, combination of Shares or other similar transaction
shall be deemed to be a part of the Restricted Shares and subject to the same
conditions and restrictions applicable thereto. Except as described in the Plan,
no adjustments are made for dividends or other rights if the applicable record
date occurs before your share certificate is issued.

Adjustments

In the event of a split, a dividend or a similar change in the Shares, the
number of Shares covered by this grant may be adjusted (and rounded down to the
nearest whole number) pursuant to the Plan. Your Restricted Shares shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

Successors and Assigns

The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon you and your beneficiaries, executors,
administrators and the person(s) to whom the Restricted Shares may be
transferred by will or the laws of descent or distribution.

 



3

 

--------------------------------------------------------------------------------

 



 

Legends

Any certificates representing the Shares issued in connection with this grant
shall, where applicable, have endorsed thereon the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”

Discretionary Nature of Plan

The Plan is discretionary and may be amended, cancelled or terminated by the
Company at any time, in its discretion. The grant of the Restricted Shares in
this Agreement does not create any contractual right or other right to receive
any Restricted Shares or other grants in the future. Future grants, if any, will
be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of your employment with the Company.

Notices

Any notice required to be delivered to the Company under this Agreement shall be
in writing and addressed to the Secretary of the Company at the Company's
principal corporate offices. Any notice required to be delivered to you under
this Agreement shall be in writing and addressed to you at your address as shown
in the records of the Company. Either party may designate another address in
writing (or by such other method approved by the Company) from time to time.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.


Severability

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

 

 

 



4

 

--------------------------------------------------------------------------------

 



 

Interpretation

Any dispute regarding the interpretation of this Agreement shall be submitted by
you or the Company to the Compensation Committee of the Company’s Board of
Trustees for review. The resolution of such dispute by the Compensation
Committee shall be final and binding on you and the Company.

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Secretary of the Company to request paper copies of
these documents.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

5

 

--------------------------------------------------------------------------------